7 N.Y.3d 825 (2006)
In the Matter of SIDNEY OGLESBY, as Onondaga County Commissioner of Jurors, et al., Respondents,
v.
LANGSTON C. McKINNEY, as Syracuse City Court Judge, Appellant, et al., Respondent.
Court of Appeals of New York.
Submitted September 5, 2006.
Decided September 12, 2006.
Chief Judge KAYE taking no part.
*826 Motion by Office of Court Administration for leave to file a brief amicus curiae on the appeal herein granted. Two copies of the brief may be served and 24 copies filed within 10 days.